Exhibit 10.9

Director Fee Arrangements for Fiscal Year 2006

 

Each non-employee director of Capitol Federal Financial (the "Company") receives
an annual retainer, paid monthly, of $20,000 for his or her service on the board
of directors of Capitol Federal Savings Bank (the "Bank") and $20,000 for his or
her service on the Company's board of directors ($40,000 in total). No
additional fees are paid for attending board or board committee meetings of
either the Bank or the Company.

Directors John C. Dicus, Chairman of the Board, and John B. Dicus, President and
Chief Executive Officer, are each paid $24,000.